DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 1/12/2022. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 1/12/2022, the rejection under 35 U.S.C, § 103, the Applicant submits that claim 1 requires that the invitation and the play time stamp to be transmitted together at the same time. That is, claim 1 requires that the invitation and the play time stamp are two separate elements transmitted since claim 1 defines that they are separately generated. The Applicant argues that Spio does not disclose that two elements are transmitted at the same time. Rather, the invitation is transmitted on its own, also acting as an indicator for the predetermined time. In response, the Examiner notes the claim language reads “generate an invitation (I) comprising information identifying the multi-media content for playback, said information identifying at least a file format and/or a file structure of the multi-media content, and a play time stamp (PT) defining a playback time of the multi-media content in accordance with playback of multimedia content by the host device, …” The Examiner reads this as the invitation comprises the identifying multi-media, a file format and/or a file structure, and a play time stamp, thus all three included in the generated invitation. The Examiner suggest that the claimed feature be split into two separate features (i.e. amended to provide separate features, one for the invitation and another feature for the play time stamp (PT). For example “generate an invitation (I) comprising information identifying the multi-media content for playback, said information identifying at least a file format and/or a file structure of the multi-media content; and  “generate a play time stamp (PT) defining …”, making it clear. The Examiner also notes that the Applicant’s amended feature “generate an invitation (I) comprising information … said information identifying at least a file format and/or a file structure of the multi-media content …” is not found in the current art of record, further search and consideration would be required. 
The Applicant further submits that claim 1 amended feature “wherein the real-time playback synchronization is performed commonly for the host device (H) and the at least one client device (C1, C2) directly or via the server device (S); and wherein the real-time playback synchronization is performed by:” is not taught in any of the current art record. The Applicant explains that a "real-time synchronization" means that there is a continuous synchronization between the devices, whereby the synchronization is provided commonly for all devices involved. The Applicant argues that the applied reference, “in a system comprising devices A, B, and C, the synchronization is performed, e.g., between device A and B, between device B and C, or between device A and C. However, there is no common synchronization between all three devices A, B, and C as is the case for the present disclosure.” In response, the Examiner notes that paragraphs 0064-0066 discloses the process that ensures that the playback processes in the host device (element10) and the client devices 18 are synchronized. FIG.6 of Kkunigita illustrates a sequence chart showing how the host device (element 10 of FIG.1) controls a play back process synchronized between the host device (element 10 of FIG.1) and the client devices (element 18a, 18b, and 18c – of FIG.1). The start playback is continuously (real-time) being provided in accordance with the playback start time and playback start frame information contained in the playback instruction (S68, S70). It is clear that the synchronization of Kkunigita is performed between the host device (element10) which provides the continuous playback instructions to each of the devices (element 18a, 18b, and 18c – of FIG.1), and not performed between device A and B, between device B and C, or between device A and C as argued by the Applicant. The Applicant submits that “This differentiating concept is now highlighted in claim 1 by having claim 1 define the real-time playback synchronization is performed commonly for the host device and the at least one client device directly or via the server device.” The Applicant further submits that “the concept that the real-time synchronization is continuous is now also highlighted by having claim 1 define that the at least one client device is further configured to continuously synchronize the play time stamp of the multi-media content with the host device directly or via the server device by modifying the play time stamp with respect to the system time (ST) in response to a control command from the host device and/or any client device.” In response, the Examiner contends 
Claim 1 has also been amended to include feature “wherein the at least one client device (C1, C2) is further configured to: continuously synchronize the play time stamp (PT) of the multi-media content with the host device (H) directly or via the server device (S) by modifying the play time stamp (PT) with respect to the system time (ST) in response to a control command from the host device (H) and/or any client device.” The Applicant submits that “In particular, Lindgren fails to teach that the continuous synchronization is performed by modifying the play time step of the multi-media content in response to a respective control command by a respective device.” Is response, the Examiner agrees that Lindgren fails to teach “modifying the play time step of the multi-media content in response to a respective control command by a respective device” as amended. The Examiner notes that Kkunigita may teach this feature as describe above, the start playback is continuously (real-time) being provided (modifying the play time step) in accordance with the playback start time and playback start frame information contained in the playback instruction (S68, S70 - a respective control command), but more search and consideration is required.
The Applicant further submits “neither Spio, Kkunigita, nor Lindgren teaches that the play time stamp contains information on a starting point and/or a time delay, said starting point and/or said time delay determining an individual time latency for each one of the at least one client device relating to the system time shared by participating devices as now defined in claim 1.” The Applicant submits that Kkunigita suggests that between each host-client device group, the time latency is determined individually by means of a pinging. The Applicant argues that Kkunigita does not teach that the latency is provided by means of the play time stamp. In response, the Examiner notes that the play time stamp of Kkunigita contains information on a starting point, and FIG.5 of Kkunigita illustrates a configuration of a host device (element 10) equipped with the capabilities of playing back content data and the capabilities of controlling the client devices (element 18a, 18b, and 18c – of FIG.1) that includes a control unit (element – 120). Paragraph 0047 discloses the control unit (element 120) uses, for example, ping in the TCP/IP network to determine a round trip time between the host (element 10) and the client device (element 18a, 18b, and the play time stamp contains information on a starting point and/or a time delay, said starting point and/or said time delay determining an individual time latency for each one of the at least one client device relating to the system time shared by participating devices” as now defined in claim 1, but more search and consideration is required.
Lastly, the Applicant submits “claim 1 now further defines that invitation generated and comprising the information identifying the multi-media content for playback identifies at least a file format and/or a file structure of the multi-media content.” The Examiner notes above that the Applicant’s amended feature “generate an invitation (I) comprising information … said information identifying at least a file format and/or a file structure of the multi-media content …” is not found in the current art of record, further search and consideration would be required.
The Applicant submits that claim 1 is patentable over Kkunigita in view of Spio and/or Lindgren. Claims 16 and 17 are patentable for the same reasons. Further, the dependent claims are likewise 

/ADIL OCAK/Examiner, Art Unit 2426